Case 1:18-cv-24020-BB Document 60 Entered on FLSD Docket 02/12/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-cv-24020-BLOOM

 JEAN BAPTISTE JOSEPH,

         Plaintiff,

 v.

 UNITED STATES OF AMERICA,

       Defendant.
 ________________________________/

                             ORDER DENYING LEAVE TO APPEAL
                                   IN FORMA PAUPERIS

        THIS CAUSE is before the Court upon Plaintiff’s Application to Proceed In Forma

 Pauperis on Appeal, ECF Nos. [56], [58], & [59] (“Motion”). The Motion argues that Plaintiff is

 unable to pay the fees and costs of pursuing his appeal, and requests permission to proceed in

 forma pauperis on appeal. The Court has carefully reviewed the Motion, the record in this case,

 and the applicable law, and is otherwise fully advised. As discussed below, the Motion is denied.

        Federal Rule of Appellate Procedure 24 provides that

        a party to a district-court action who desires to appeal in forma pauperis must file a
        motion in the district court. The party must attach an affidavit that:
            (A) shows in the detail prescribed by Form 4 of the Appendix of Forms, the
            party’s inability to pay or to give security for fees and costs;
            (B) claims an entitlement to redress; and
            (C) states the issues that the party intends to present on appeal.

 Fed. R. App. P. 24(a)(1).

        Upon review of the Motion and the attached financial information, the Court concludes

 that Plaintiff’s Motion must be denied. First, the Motion fails to comply with Rule 24 because does

 not attach an affidavit identifying the issues Plaintiff seeks to present on appeal. See generally ECF

 Nos. [56], [58], & [59]; see also Davis v. Tony, No. 20-cv-60677, 2020 WL 1692616, at *1 (S.D.
Case 1:18-cv-24020-BB Document 60 Entered on FLSD Docket 02/12/2021 Page 2 of 3

                                                                     Case No. 18-cv-24020-BLOOM


 Fla. Apr. 7, 2020); United States v. Manati, No. 1:13-CR-338-CAP-RGV, 2014 WL 12722883, at

 *1 (N.D. Ga. Dec. 9, 2014), report and recommendation adopted, No. 1:13-CR-338-CAP-RGV,

 2014 WL 12724110 (N.D. Ga. Dec. 30, 2014).

        Moreover, although Plaintiff attaches his six-month prisoner account statement to the

 Motion, this statement fails to demonstrate Plaintiff’s inability to pay. Instead, Plaintiff’s account

 statement reflects that Plaintiff regularly receives deposits into his account and that he currently

 maintains a $2,369.59 balance as of February 2, 2021. See ECF No. [58] at 5; see also Miller v.

 Brown, No. CV 112-166, 2013 WL 1346826, at *3 (S.D. Ga. Feb. 21, 2013) (discussing cases

 where prisoners had less than $2,000.00 in their inmate accounts and were denied IFP, and

 concluding that the $10,000.00 plaintiff had in his account was more than sufficient funds to

 prosecute his lawsuit without proceeding IFP), report and recommendation adopted, No. CV 112-

 166, 2013 WL 1346710 (S.D. Ga. Apr. 3, 2013).

                While a plaintiff need not be absolutely destitute in order to proceed IFP,
        Adkins v. E.I. Dupont de Nemours, 335 U.S. 331, 339 (1948), the fact that financing
        his own litigation may cause some difficulty is not sufficient to relieve a plaintiff
        of his obligation to pay his own way where it is possible to do so without undue
        hardship. Thomas v. Secretary of Dep’t of Veterans Affairs, 358 F. App’x 115, 116
        (11th Cir. 2009) (the Court has wide discretion in ruling on IFP application, and
        should grant the privilege “sparingly” in civil cases for damages). Two important
        points must be underscored. First, proceeding IFP is a privilege, not an entitlement.
        See Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194,
        198 (1993). Second, courts have discretion to afford litigants IFP status; it’s not
        automatic. 28 U.S.C. § 1915(a)(1) (courts “may authorize the commencement” of
        IFP actions); Denton v. Hernandez, 504 U.S. 25, 31 (1992); see also Marceaux v.
        Democratic Party, 79 F. App’x 185, 186 (6th Cir. 2003) (no abuse of discretion
        when court determined plaintiff could afford to pay the filing fee without undue
        hardship because he has no room and board expenses, owns a car, and spends the
        $250.00 earned each month selling plasma on completely discretionary items); Lee
        v. McDonald’s Corp., 231 F.3d 456, 458 (8th Cir. 2000) (the decision of whether
        to grant or deny IFP status under 28 U.S.C. § 1915 is discretionary). Given his
        disclosed assets, plaintiff is not indigent.

 Kinloch v. Wilcher, No. CV420-209, 2020 WL 6937471, at *1 (S.D. Ga. Nov. 5, 2020), report and

 recommendation adopted, No. CV420-209, 2020 WL 6922628 (S.D. Ga. Nov. 24, 2020). Thus,

                                                   2
Case 1:18-cv-24020-BB Document 60 Entered on FLSD Docket 02/12/2021 Page 3 of 3

                                                                     Case No. 18-cv-24020-BLOOM


 because Plaintiff has sufficient funds in his inmate account to pay the entire filing fee on appeal,

 the Court concludes that he has failed to establish his indigency or inability to pay in this case. See

 Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 & 1306-07 (11th Cir. 2004) (“[A] trial court

 has wide discretion in denying an application to proceed IFP under 28 U.S.C. § 1915.”).

         Should Plaintiff still wish to proceed with the pending appeal, he must pay the filing fee

 for the pending appeal. Furthermore, the Court directs him to Federal Rule of Appellate Procedure

 24(a)(5), which states that, upon a district court’s denial of an IFP motion, a “party may file a

 motion to proceed on appeal in forma pauperis in the court of appeals within 30 days after service

 of the notice prescribed in Rule 24(a)(4).” Fed. R. App. P. 24(a)(5). Further, a motion to proceed

 on appeal in forma pauperis “must include a copy of the affidavit filed in the district court and the

 district court’s statement of reasons for its action.” Id.

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF Nos. [56], [58],

 & [59], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on February 12, 2021.




                                                         __________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 Jean Baptiste Joseph
 08402-104
 Miami FDC
 Federal Detention Center
 Inmate Mail/Parcels
 Post Office Box 019120
 Miami, FL 33101


                                                    3
